IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-21026
                          Conference Calendar



DANIEL LOUIS JOHNSON,

                                              Plaintiff-Appellant,

versus

GAYNELLE GRIFFIN JONES,

                                              Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-98-CV-373
                         --------------------

                            August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Daniel Louis Johnson, Texas prisoner No. 465571, appeals the

dismissal of his petition for a writ of mandamus for failure to

authorize payment of the filing fee.    However, Johnson has failed

to brief any issues related to the district court’s order of

dismissal.     Although this court liberally construes the pleadings

of pro se appellants, arguments must still be briefed to be

preserved.     Price v. Digital Equip. Corp., 846 F.2d 1026, 1028

(5th Cir. 1988)(citations omitted).    Because Johnson has failed


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-21026
                                -2-

to brief the only issue available to him on appeal, his appeal is

without merit and is frivolous.   See Howard v. King, 707 F.2d

215, 219-20 (5th Cir. 1983).   Because the appeal is without

merit, it is dismissed.   5th Cir. R. 42.2.

     DISMISSED.